Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US2019/027733, filed on 04/16/2019.
Claims 1-20 are currently pending in the instant patent application.
The preliminary amendment filed on 05/20/2022, amending claims 1-2, 4 and 5 is acknowledged. 
Election/Restriction
Applicant's election without traverse of Group I, Claims 1-8, 9-14, and 20, drawn to a gnomically recoded strain of Escherichia coli which is further gnomically modified to be deficient in release factor 1 (RF-1), endA, and at least one of waaL and gmd, and a cell lysate prepared from the strain of claim 1, and a method of synthesis of cell free glycoprotein using a reaction mixture of a cell lysate prepared from the strain of claim 7 in the response filed on 05/20/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-14 and 20 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US Provisional patent application 62/658,181, filed on 04/16/2018. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/18/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Specification objections
The disclosure is objected to because of the following informalities: 
The listing of references in the specification
The listing of references in the specification is not a proper way of disclosing references (see, page 51 to 61), but listing the references in an information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Drawings submitted on 10/16/2020 are accepted by the Examiner.


Claim Objections
Claim 1 is objected to in the recitation “RF-1”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 1 is objected to in the recitation “waaL”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 1 is objected to in the recitation “endA”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 2 is objected to in the recitation “GDP” or “gmd”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 3 is objected to in the recitation “rEc. C321”, which should be changed to “rEc.C321”. Appropriate correction is required.
Claims 4 and 5 are objected to in the recitation “prfA” or “gor”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 20 is objected to as dependent from non-elected claim 19. Appropriate correction is required.
Claim 20 is objected to in the recitation “SP AAC”, which should be changed to “SPAAC”. Appropriate correction is required.
Claim 20 is objected to in the recitation “SP AAC”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 4 is objected to in the recitation “a mutation in in at least one”, which should be changed to “a mutation in at least one”. Appropriate correction is required.
Claim 5 is objected to in the recitation “strain comprises a mutation in both prfA and gor”, which should be changed to “strain comprises mutations in both prfA and gor genes”. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 is indefinite in the recitation “reduced expression and/or activity” in the context of RF-1, O-antigen ligase or endonuclease I, wherein the phrase “reduced” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the reduced expression and/or activity of said RF-1, O-antigen ligase or endonuclease I are being compared. Clarification is required. 
Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 is indefinite in the recitation “reduced expression and/or activity” in the context of GDP-mannose 4,6-dehydratase, wherein the phrase “reduced” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the reduced expression and/or activity of said GDP-mannose 4,6-dehydratase is being compared. Clarification is required. 
Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 is indefinite in the recitation “reduced expression and/or activity” in the context of peptide chain release factor, wherein the phrase “reduced” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the reduced expression and/or activity of said peptide chain release factor is being compared. Clarification is required. 
Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites “a derivative thereof”, in the context of Escherichia coli strain rEc.C321, which is confusing as to the scope of the strain as claimed. It is not clear whether said phrase includes structural derivative having same functional activity or not. Clarification is required.
Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 20 recites “a derivative thereof”, in the context of dibenzocyclooctyne (DBCO), which is confusing as to the scope of the dibenzocyclooctyne (DBCO). It is not clear whether this phrase includes structural derivative having similar or same functional activity or not. Clarification is required.
Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, part (a) is indefinite in the recitation “the endogenous RF-1 gene” lacks antecedent basis, which should be changed to “an endogenous RF-1 gene” because claim 1 does not recite endogenous RF-1 gene in the precedence of said “endogenous RF-1 gene”. Clarification is required.
Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, part (b) is indefinite in the recitation “the endogenous waaL gene” lacks antecedent basis, which should be changed to “an endogenous waaL gene” because claim 1 does not recite endogenous waaL gene in the precedence of said “endogenous waaL gene”. Clarification is required.
Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, part (b) is indefinite in the recitation “the encoded O-antigen ligase” lacks antecedent basis, which should be changed to “an encoded O-antigen ligase” because claim 1 does not recite “encoded O-antigen ligase” in the precedence of said “encoded O-antigen ligase”. Clarification is required.
Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, part (c) is indefinite in the recitation “the endogenous endA gene” lacks antecedent basis, which should be changed to “an endogenous endA gene” because claim 1 does not recite endogenous endA gene in the precedence of said “endogenous endA gene”. Clarification is required.
Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, part (c) is indefinite in the recitation “the encoded endonuclease I” lacks antecedent basis, which should be changed to “an encoded endonuclease I” because claim 1 does not recite “encoded endonuclease I” in the precedence of said “the encoded endonuclease I”. Clarification is required.
Claim 2 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 is indefinite in the recitation “the endogenous gmd gene” lacks antecedent basis, and claim 1 does not recite anything about “endogenous gmd gene”. Therefore, “the endogenous gmd gene” lacks antecedent basis in claim 1 from which claim 2 depends. Clarification is required.
Claim 2 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 is indefinite in the recitation “the encoded GDP-mannose 4,6-dehydratase” lacks antecedent basis, and claim 1 does not recite anything about “encoded GDP-mannose 4,6-dehydratase”. Therefore, “the encoded GDP-mannose 4,6-dehydratase” lacks antecedent basis in claim 1 from which claim 2 depends. Clarification is required.
Claim 4 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 is indefinite in the recitation “the endogenous prfA gene” lacks antecedent basis, and claim 1 does not recite anything about “endogenous prfA gene”. Therefore, “the endogenous prfA gene” lacks antecedent basis in claim 1 from which claim 4 depends. Clarification is required.
Claim 4 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 is indefinite in the recitation “the encoded peptide chain release factor” lacks antecedent basis, and claim 1 does not recite anything about “encoded peptide chain release factor”. Therefore, “the encoded peptide chain release factor” lacks antecedent basis in claim 1 from which claim 4 depends. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Jewett et al. (Methods for improved in vitro protein synthesis with proteins containing nonstandard amino acids. US 2016/0060301 A1, publication 03/03/2016, claim priority 62/044,221, filed on 08/30/2014, hereinafter Jewett et al. 2016, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to genomically recoded strain of Escherichia coli (E. coli) comprising: (a) a mutation in the endogenous RF-1 gene resulting in reduced expression and/or activity of RF-1; (b) a mutation in the endogenous waaL gene resulting in reduced expression and/or activity of the encoded O-antigen ligase; and (c) a mutation in the endogenous endA gene resulting a reduced expression and/or activity the encoded endonuclease I.  
Regarding claims 1, 3-5, and 7, Jewett et al. teach a gnomically recoded E. coli strain  for preparing sequence defined biopolymers comprising deletions of genes of Escherichia coli genome, to be deficient in release factor 1 (RF-1) ended by the gene prfA, and further mutations of the genes endA, as well as waaL, endA, and gor gene, resulting in the reduced expression and reduced activity of the respective genes, wherein the genomically recoded E. coli (rEC) strain is derived from rEC.C321, and a cell lysate or cell extract of genomically recoded strain comprising mutation of genes including prfA (RF-1), endA, and waaL  (see, abs, para 8-10, 13, and claims 1-24).
Therefore, Jewett et al. (2016) anticipate claims 1, 3-5, and 7 of the instant application as written.

Claims 1-3, 4, 6-9, and 10-12 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Jewett et al. (Cell-free glycoprotein synthesis (cfgps) in prokaryotic cell lyases enriched with components for glycosylation. WO 2017/117539 A1, publication 07/06/2017, claim priority of 62/273,124, filed on 12/30/2015, see, IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to genomically recoded strain of Escherichia coli (E. coli) comprising: (a) a mutation in the endogenous RF-1 gene resulting in reduced expression and/or activity of RF-1; (b) a mutation in the endogenous waaL gene resulting in reduced expression and/or activity of the encoded O-antigen ligase; and (c) a mutation in the endogenous endA gene resulting a reduced expression and/or activity the encoded endonuclease I.  
Regarding claims 1-3, 4, 6-9, and 10-12, Jewett et al. teach a gnomically recoded E. coli strain for preparing sequence defined biopolymers and cell-free glycoprotein synthesis (CFGpS) comprising deletions of genes of Escherichia coli genome, to be deficient in release factor 1 (RF-1) by deleting prfA gene, which results in the generation of gnomically recoded E. coli strain C321ΔA (ΔA prfA gene, i.e. ΔARF-1 enzyme), which is also named rec.C321, i.e. recoded E. coli strain C321, and further teach lacking due to mutations of the genes including nuclease (para 115) inherently contemplating endonuclease A (endA) as claimed, waaL encodes O-antigen ligase (para 115-117, 122, 124), resulting in the reduced expression and reduced activity of the respective genes, wherein the genomically recoded E. coli (rEC) strain is derived from rEC.C321, and a cell lysate or cell extract of genomically recoded E. coli strain comprising mutation of the genes including prfA (RF-1), endA, and waaL. Jewett et al. also teach cell-free glycoprotein synthesis (CFGpS) using said genomically recoded E. coli strain rEC.C321 and further teach a gnomic modifications  including deletions of said genes of Escherichia coli genome of strain rec.C321, which is in fact  genomically recoded E. coli strain, which is lacking nuclease (endA), and at least one of waaL and gmd encoding GDP-mannose 4,6-dehydratase (para 13, 50, 72, 74, 82, 84, 116, 117 and 124) resulting in the reduced expression and reduced activity of said genes  (see, abs, para 7, 8, 13, 16, 17, 43, 46, 49, 50, 53-55, 59, 72, 74, 78, and 98-99, Fig. 5, and claims 5, 7, 12-13, 16 and 20), wherein the genomically recoded strain derived from Escherichia coli rEC.C321, and comprises genomic vector for expressing an orthogonal oligosaccharide transferase (OST), an orthogonal ligase for synthesizing lipid-linked oligosaccharides (LLO) (para 8, 9, 14-18, 75, 77), wherein the reaction mixture further comprises non-standard amino acids including p-azido-phenylalanine (pAZF). Jewett et al. also teach cell lysate prepared from said strain and a cell free glycoprotein synthesis (CFGpS) reaction mixture comprising a cell lysate, wherein the reaction mixture further comprises a DNA template for expressing a sequence defined amino acid polymer, a DNA dependent RNA polymerase, nucleoside tri-phosphates, amino acids including nonstandard or unnatural amino acids including p-azido-phenylalanine (para 55), and an energy source contemplating nucleoside tri-phosphates, or glucose etc. Claim 11 is included in this rejection because conjugating or bonding non-standard amino acid (NS-AA) and saccharide molecule present in the cell-free glycoprotein synthesis (CFGpS) reaction is the inherent property of the NS-AA and saccharide molecule. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Therefore, Jewett et al. (2017) anticipate claims 1-3, 4, 6-9 and 10-12 of the instant application as written. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jewett et al. (Cell-free glycoprotein synthesis (cfgps) in prokaryotic cell lyases enriched with components for glycosylation. WO 2017/117539 A1, publication 07/06/2017, claim priority of 62/273,124, filed on 12/30/2015, see, IDS, hereinafter Jewett et al. 2017) as applied to claims 1-3, 4, 6-9 and 10-12 and further in view of Jewett et al. (Highly productive one-pot system for the incorporation of non-standard amino acids into cell-free synthesized proteins. US 2018/0016614A1, publication 01/18/2018, claim priority of 62/362,988, filed on 07/15/2016, see IDS, hereinafter Jewett et al. 2018), Kwon et al. (Methods of incorporating amino acid analogs into proteins. US 8835162 B2, issued on 09/16/2014, see IDS) and Mbua et al. (Strain-promoted alkyne-azide cycloadditions (SPAAC) reveal new features of glycoconjugate biosynthesis. ChemBioChem 2011, 12: 1912-1921, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to genomically recoded strain of Escherichia coli (E. coli) comprising: (a) a mutation in the endogenous RF-1 gene resulting in reduced expression and/or activity of RF-1; (b) a mutation in the endogenous waaL gene resulting in reduced expression and/or activity of the encoded O-antigen ligase; and (c) a mutation in the endogenous endA gene resulting a reduced expression and/or activity the encoded endonuclease I.  
Regarding claims 1-3, 4, 6-9, and 10-12, Jewett et al. (2017) teach a gnomically recoded E. coli strain for preparing sequence defined biopolymers and cell-free glycoprotein synthesis (CFGpS) comprising deletions of genes of Escherichia coli genome, to be deficient in release factor 1 (RF-1) by deleting prfA gene, which results in the generation of gnomically recoded E. coli strain C321ΔA (ΔA prfA gene, i.e. ΔARF-1 enzyme), which is also named rec.C321, i.e. recoded E. coli strain C321, and further teach lacking due to mutations of the genes including nuclease (para 115) inherently contemplating endonuclease A (endA) as claimed, waaL encodes O-antigen ligase (para 115-117, 122, 124), resulting in the reduced expression and reduced activity of the respective genes, wherein the genomically recoded E. coli (rEC) strain is derived from rEC.C321, and a cell lysate or cell extract of genomically recoded E. coli strain comprising mutation of the genes including prfA (RF-1), endA, and waaL. Jewett et al. also teach cell-free glycoprotein synthesis (CFGpS) using said genomically recoded E. coli strain rEC.C321 and further teach a gnomic modifications  including deletions of said genes of Escherichia coli genome of strain rec.C321, which is in fact  genomically recoded E. coli strain, which is lacking nuclease (endA), and at least one of waaL and gmd encoding GDP-mannose 4,6-dehydratase (para 13, 50, 72, 74, 82, 84, 116, 117 and 124) resulting in the reduced expression and reduced activity of said genes  (see, abs, para 7, 8, 13, 16, 17, 43, 46, 49, 50, 53-55, 59, 72, 74, 78, and 98-99, Fig. 5, and claims 5, 7, 12-13, 16 and 20), wherein the genomically recoded strain derived from Escherichia coli rEC.C321, and comprises genomic vector for expressing an orthogonal oligosaccharide transferase (OST), an orthogonal ligase for synthesizing lipid-linked oligosaccharides (LLO) (para 8, 9, 14-18, 75, 77), wherein the reaction mixture further comprises non-standard amino acids including p-azido-phenylalanine (pAZF). Jewett et al. also teach cell lysate prepared from said strain and a cell free glycoprotein synthesis (CFGpS) reaction mixture comprising a cell lysate, wherein the reaction mixture further comprises a DNA template for expressing a sequence defined amino acid polymer, a DNA dependent RNA polymerase, nucleoside tri-phosphates, amino acids including nonstandard or unnatural amino acids including p-azido-phenylalanine (para 55), and an energy source contemplating nucleoside tri-phosphates, or glucose etc. Claim 11 is included in this rejection because conjugating or bonding non-standard amino acid (NS-AA) and saccharide molecule present in the cell-free glycoprotein synthesis (CFGpS) reaction is the inherent property of the NS-AA and saccharide molecule. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
 Jewett et al. (2017) do not teach genomically recoded E. coli strain comprises mutations in both prfA and gor genes (for claim 5), CFGpS reaction mixture further comprising one or more components for performing a strain-promoted alkyne-azide cycloaddition (SPAAC) reaction (for claim 13) and CFGpS reaction mixture, wherein one or more components comprise 4-dibenzocyclooctynol (DIBO) or esters or amides thereof (for claims 14 and 20). 
However, Jewett et al. (2018) teach a genomically recoded strain of Escherichia coli, which is used in the cell-free glycoprotein synthesis as well as highly productive one-pot system for the incorporation of non-standard amino acids into cell-free synthesized proteins, wherein the
genomically recoded strain is further genomically modified to be deficient in release factor 1 (RF-1) and endA. Wherein the strain is derived from Escherichia coli strain rEc.C321, and wherein the strain is further genomically modified to be deficient in at least one of prfA and gor genes meets the claims limitation of claims 4-5 (see, abstract, para 10, 20-22, 34, 38, 41, 46-4957-59, 83-86, 96, 100, and claims 1-18). Jewett et al. (2018) do not teach CFGpS reaction mixture further comprising one or more components for performing a strain-promoted alkyne-azide cycloaddition (SPAAC) reaction (for claim 13) and CFGpS reaction mixture, wherein one or more components comprise 4-dibenzocyclooctynol (DIBO) or esters or amides thereof (for claims 14 and 20).
However, Kwon et al. teach a method for synthesis of a glycoprotein by incorporating into protein an unnatural amino acid (non-standard amino acid, NS-AA) that comprises a saccharide molecule, wherein the incorporating step comprises and using an orthogonal tRNA/orthogonal amino acyl-tRNA synthetase (O-tRNA/O-RS) pair (see, Col 55, line 46-60), and further teach the linking of unnatural amino acid with alkyne-azide molecule in a cycloaddition reaction (see, Col 7, line 60-64) contemplating SPAAC reaction as claimed. Kwon et al. do not teach CFGpS reaction mixture, wherein one or more components comprise 4-dibenzocyclooctynol (DIBO) or esters or amides thereof (for claims 14 and 20).
However, Mbua et al. teach strain-promoted alkyne-azide cycloadditions (SPAAC) reveal new features of glycoconjugate biosynthesis, and further teach that one of the species of SPAAC reaction is 4-dibenzocyclooctynol (DIBO), which reacts exceptionally fast in the absence of a Cu catalyst with azido-containing compounds such as azido-phenylalanine, a non-standard amino acid to give triazoles with reaction with glycoproteins (see, abstract).
Mbua et al. clearly teach strain-promoted alkyne-azide cycloadditions (SPAAC) reveal new features of glycoconjugate biosynthesis, and further teach that one of the species of SPAAC reaction is 4-dibenzocyclooctynol (DIBO), which reacts exceptionally fast in the absence of a Cu catalyst with azido-containing compounds such as azido-phenylalanine, a non-standard amino acid to give triazoles with reaction with glycoproteins (see, abstract).
 Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the claimed invention by combining the teachings of Jewett et al. (2017), Jewett et al. (2018), Kwon et al. and Mbua et al. to genomically modify the  genomically recoded strain of Escherichia coli strain rEC.C321 to be deficient in prfA and gor genes as taught by Jewett et al. (2018), and use one of the species of strain-promoted alkyne-azide cycloadditions (SPAAC) reaction such as 4-dibenzocyclooctynol (DIBO), which reacts exceptionally fast in the absence of a Cu catalyst with azido-containing compounds such as azido-phenylalanine, a non-standard amino acid to give triazoles with reaction with glycoproteins to produce cell-free glycoprotein synthesis (CFGpS) as taught by Kwon and Mbua et al. and modify Jewett et al. (2017) to produce cell-free glycoprotein synthesis (CFGpS) using the genomically recoded strain of Escherichia coli strain rEC.C321 to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to use genomically recoded strain of Escherichia coli strain rEC.C321 having deleted RF-1, gor, WaaL and endonuclease and overexpressing orthogonal oligosaccharide transferase (OST), an orthogonal ligase for synthesizing lipid-linked oligosaccharides (LLO) for large scale production of protein or glycoprotein by incorporating non-standard amino acids in a cell-free system, which is commercially, biotechnologically and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Jewett et al. could successfully produce cell-free protein synthesis (CFPS) or cell-free glycoprotein synthesis (CFGpS) by incorporating non-standard amino acids in a cell-free system by using genomically recoded strain of Escherichia coli strain rEC.C321.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Conclusion
Status of the claims:
Claims 1-14 and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656